ORDER

PER CURIAM.
Houston Wilks (Defendant) appeals from a judgment entered upon a jury verdict finding him guilty of one count of sale of a controlled substance in violation of Section 195.223, RSMo 19941 and one count of possession of a controlled substance in violation of Section 195.202. Defendant was sentenced to a total of twelve years imprisonment2.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The judgment is affirmed pursuant to Rule 30.25(b).

. All further statutory references are to RSMo 1994.


. We are concerned by the fact that Appellant's counsel inaccurately states the term of imprisonment in the Jurisdictional Statement as fifteen years.